 

Exhibit 10.2

[g20150112085905826297.jpg]

 

 

General Electric Capital Corporation
GE Capital Markets, Inc.
500 West Monroe Street
Chicago, Illinois 60661

CONFIDENTIAL

January 7, 2015

Mr. Kyle Ross

Executive Vice President and Chief Financial Officer

Signature Group Holdings, Inc.

15301 Ventura Boulevard

Suite 400

Sherman Oaks, CA 91403

$110 million Senior Secured Revolving Credit Facilities Commitment Letter

Dear Kyle:

General Electric Capital Corporation (“GE Capital”) hereby commits to provide
(directly and/or through one or more of its direct or indirect subsidiaries) a
$110,000,000 senior secured revolving credit facility (the “Credit Facilities”)
and to act as administrative agent for the Credit Facilities. The Credit
Facilities will be used by you, or a newly formed entity controlled by you, in
connection with the acquisition (the “Acquisition”) of the issued and
outstanding capital stock of Aleris Global Recycling and Specification Alloys
(the “Acquired Business”) (it being agreed that as specified in the Term Sheet
referred to below, such entity or the Acquired Business and certain other
affiliates shall be the borrowers (each a “Borrower”) in respect of the Credit
Facilities) (the transactions described above are collectively referred to as
the “Transaction”).

GE Capital’s commitment is subject only to the conditions set forth in Schedule
I to the Summary of Terms attached hereto as Exhibit A (the “Term Sheet” and,
together with this letter, the “Commitment Letter”) and in the Fee Letter (as
defined in the Term Sheet). GE Capital Markets, Inc. (the “Lead Arranger” and,
together with GE Capital, the “Commitment Parties”) is pleased to act, on such
conditions and on the terms in this Commitment Letter and in the Fee Letter, as
the sole lead arranger and sole bookrunner for the Credit Facilities.
Capitalized terms used in the text of this Commitment Letter without definition
have the meanings assigned in the Term Sheet.

 

 

 

 

--------------------------------------------------------------------------------

 

Syndication.

The Lead Arranger may syndicate, prior to and/or after the execution of
definitive documentation for the Credit Facilities (the “Credit Documentation”),
all or a portion of the loans and commitments to one or more other lenders
(collectively with GE Capital, the “Lenders”) pursuant to a syndication managed
by the Lead Arranger (the “Syndication Process”) on the terms set forth in this
Commitment Letter and in the Fee Letter. The Lead Arranger may commence the
Syndication Process promptly after your acceptance of this Commitment Letter and
the Fee Letter. The Lead Arranger will, in consultation with you, control all
aspects of the Syndication Process, including timing, selection of prospective
Lenders, the awarding of any titles, the determination of allocations and the
amount of fees. You agree that no Lender will be permitted to receive
compensation of any kind for its participation in the Credit Facilities, except
as expressly provided for in this Commitment Letter or the Fee Letter, without
the prior written consent of the Lead Arranger. You agree to assist (and use
commercially reasonable efforts to cause the Acquired Business, each of its and
your respective affiliates and all other necessary persons to assist) the Lead
Arranger with the Syndication Process, provided that this sentence will not
apply to Aleris Corporation or its subsidiaries that will not constitute part of
the Acquired Business. For the avoidance of doubt, neither the commencement nor
the completion of the syndication of the Credit Facilities shall constitute a
condition precedent to the availability of the Credit Facilities on the Closing
Date.

Evaluation Material.

You hereby represent to the best of your knowledge (but only to your knowledge
with respect to any of the information referred to below that is provided by
another person that is not your affiliate) and covenant that (a) all written
information other than projections (“Projections”) and general economic or
specific industry information developed by, and obtained from, third-party
sources (the “Information”) that has been or will be made available to the
Commitment Parties and/or the Lenders by you, the Acquired Business or any of
your or its respective affiliates or representatives is or will be complete and
correct in all material respects and does not or will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made and (b) the Projections
that have been or will be made available to the Commitment Parties by you, the
Acquired Business or any of your or its respective affiliates or representatives
have been or will be prepared in good faith based upon reasonable assumptions
(it being understood and agreed that financial projections are not a guarantee
of financial performance and actual results may differ from financial
projections and such differences may be material). You agree that if at any time
prior to the later of the closing of the Credit Facilities and the completion of
the Syndication Process, any of the representations in the preceding sentence
would be incorrect if the Information or Projections were being furnished, and
such representations were being made, at such time, then you will promptly
supplement the Information or the Projections, as the case may be, so that such
representations will be correct under those circumstances. You understand that
in arranging and syndicating the Credit Facilities the Lead Arranger may use and
rely on the Information and Projections without independent verification
thereof.

You hereby authorize and agree, on behalf of yourself, the Acquired Business and
your and its respective affiliates, that the Information, the Projections and
all other information (including third party reports) provided by or on behalf
of you, the Acquired Business and your and its respective affiliates to the
Commitment Parties regarding you, the Acquired Business and your and its
respective affiliates, the Transaction and the other transactions contemplated
hereby in connection with the Credit Facilities may be disseminated by or on
behalf of the Commitment Parties, and made available, to prospective Lenders and
other persons, who have agreed to be bound by customary confidentiality
undertakings (including “click-through” agreements) and, if applicable, ratings
agencies, all in accordance with the Lead Arranger’s standard loan syndication
practices (whether transmitted electronically by means of a website, e-mail or
otherwise, or made available orally or in writing, including at prospective
Lender or other meetings). You hereby further authorize the Lead Arranger to
download copies of your and your affiliates’ logos and agree to use commercially
reasonable efforts to obtain authorization to permit the Lead Arranger to
download copies of your logos, from their respective websites and post copies
thereof on an IntraLinks® or similar workspace and use such logos on any
materials prepared in connection with the Syndication Process.

Expenses.

Regardless of whether the Credit Facilities close, you hereby agree to pay upon
demand to the Commitment Parties all reasonable fees and expenses (including,
but not limited to, (i) all reasonable costs and out-of-pocket expenses of one
legal counsel and, to the extent necessary, one local counsel in each relevant
jurisdiction and regulatory counsel for all Commitment Parties and (ii) a field
examination fee of $1000 per person per diem incurred by them in connection with
this Commitment Letter, the Fee Letter, the Transaction, and the Credit
Facilities.

 

- 2 -

--------------------------------------------------------------------------------

 

Confidentiality.

You agree that you will not disclose the contents of this Commitment Letter, the
Fee Letter or the Commitment Parties’ involvement with, GE Capital’s commitment
to provide or the Lead Arranger’s agreement to arrange the Credit Facilities to
any third party (including, without limitation, any financial institution or
intermediary) without GE Capital’s prior written consent other than to (a) those
individuals who are your directors, officers, employees or advisors in
connection with the Credit Facilities; provided that this Commitment Letter (but
not the Fee Letter) may also be disclosed to your and the Acquired Business’
respective equity holders, directors, officers, employees and advisors, (b) the
underwriters of the Private Placement, and (c) as may be compelled in a judicial
or administrative proceeding or as otherwise required by law (in which case you
agree to inform GE Capital promptly thereof). You agree to inform all such
persons who receive information concerning the Commitment Parties, this
Commitment Letter or the Fee Letter that such information is confidential and
may not be used for any purpose other than in connection with the Transaction
and may not be disclosed to any other person. The Commitment Parties reserve the
right to review and approve, in advance, all materials, press releases,
advertisements and disclosures that contain GE Capital’s or any affiliate’s name
or describe GE Capital’s financing commitment or the Lead Arranger’s role and
activities.

Indemnity.

Regardless of whether the Credit Facilities close, you agree to (a) indemnify,
defend and hold each of the Commitment Parties, each Lender, and their
respective affiliates and the principals, directors, officers, employees,
representatives, agents and third party advisors of each of them (each, an
“Indemnified Person”), harmless from and against all losses, disputes, claims,
investigations, litigation, proceedings, expenses (including, but not limited
to, attorneys’ fees), damages, and liabilities of any kind to which any
Indemnified Person may become subject in connection with this Commitment Letter,
the Fee Letter, the Credit Facilities, the use or the proposed use of the
proceeds thereof, the Transaction or any other transaction contemplated by this
Commitment Letter (each, a “Claim”, and collectively, the “Claims”), regardless
of whether such Indemnified Person is a party thereto (and regardless of whether
such matter is initiated by a third party, you, the Acquired Business or any of
your or its respective affiliates), and (b) reimburse each Indemnified Person
upon demand for all legal and other expenses incurred in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing (each,
an “Expense”); provided that no Indemnified Person shall be entitled to
indemnity hereunder in respect of any Claim or Expense to the extent that the
same is found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from (i) the gross negligence or willful
misconduct of such Indemnified Person, (ii) a material breach by an Indemnified
Person of its obligations under this Commitment Letter or the Fee Letter at a
time when you have not breached your obligations hereunder in any material
respect or (iii) a dispute among Indemnified Parties at a time when you have not
breached your obligations hereunder in any material respect (other than a Claim
against any Commitment Party solely in its capacity as Lead Arranger or Agent).
No party hereto or any of their respective affiliates shall be liable for any
punitive, exemplary, consequential or indirect damages alleged in connection
with, arising out of, or relating to, any Claims, this Commitment Letter, the
Fee Letter, the Credit Facilities, the use or the proposed use of the proceeds
thereof, the Transaction, and any other transaction contemplated by this
Commitment Letter.

Furthermore, you hereby acknowledge and agree that the use of electronic
transmission is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse. You agree to
assume and accept such risks and hereby authorize the use of electronic
transmissions, and that none of the Commitment Parties nor any of their
respective affiliates will have any liability for any damages arising from the
use of such electronic transmission systems.

Sharing Information; Absence of Fiduciary Relationship.

You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services to other companies
with which you may have conflicting interests. You further acknowledge and agree
that (a) no fiduciary, advisory or agency relationship between you and any of
the Commitment Parties has been or will be created in respect of any of the
transactions contemplated by this Commitment Letter, irrespective of whether the
Commitment Parties and/or their respective affiliates have advised or are
advising you on other matters and (b) you will not assert any claim against any
of the Commitment Parties for breach or alleged breach of fiduciary duty and
agree that none of the Commitment Parties shall have any direct or indirect
liability to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors.

Assignments and Amendments.

This Commitment Letter shall not be assignable by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent shall be null and void), and is solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and the Indemnified Persons.
GE

 

- 3 -

--------------------------------------------------------------------------------

 

Capital may assign its commitment hereunder, in whole or in part, to any of its
affiliates or to any prospective Lender in connection with the Syndication
Process or otherwise provided that notwithstanding such assignment, any
assignment by GE Capital to any affiliate or prospective Lender made prior to
the Closing Date will not relieve GE Capital of its obligations set forth herein
to fund that portion of the commitments so assigned on the Closing Date.
Notwithstanding the right to assign the commitments hereunder, GE Capital must
retain exclusive control over all rights and obligations with respect to the
Credit Facilities prior to close. This Commitment Letter may not be amended or
waived except in a written instrument signed by you and the Commitment Parties.

Counterparts and Governing Law.

This Commitment Letter may be executed in counterparts, each of which shall be
deemed an original and all of which counterparts shall constitute one and the
same document. Delivery of an executed signature page of this Commitment Letter
by facsimile or electronic (including “PDF”) transmission shall be effective as
delivery of a manually executed counterpart hereof.

The laws of the State of New York shall govern all matters arising out of, in
connection with or relating to this Commitment Letter, including, without
limitation, its validity, interpretation, construction, performance and
enforcement and any claims sounding in contract law or tort law arising out of
the subject matter hereof.

Venue and Submission to Jurisdiction.

The parties hereto consent and agree that the state or federal courts located in
New York County, State of New York, shall have exclusive jurisdiction to hear
and determine any claims or disputes between or among any of the parties hereto
pertaining to this Commitment Letter, the Fee Letter, the Credit Facilities, the
Transaction, any other transaction relating hereto or thereto, and any
investigation, litigation, or proceeding in connection with, related to or
arising out of any such matters, provided, that the parties hereto acknowledge
that any appeal from those courts may have to be heard by a court located
outside of such jurisdiction. The parties hereto expressly submit and consent in
advance to such jurisdiction in any action or suit commenced in any such court,
and hereby waive any objection, which each of the parties may have based upon
lack of personal jurisdiction, improper venue or inconvenient forum.

Waiver of Jury Trial.

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS COMMITMENT LETTER, THE FEE LETTER, THE CREDIT FACILITIES, THE
TRANSACTION AND ANY OTHER TRANSACTION RELATED HERETO OR THERETO. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

Survival.

The provisions of this letter set forth under this heading and the headings
“Syndication”, “Evaluation Material”, “Expenses”, “Confidentiality”,
“Indemnity”, “Sharing Information; Absence of Fiduciary Relationship”,
“Assignments and Amendments”, “Counterparts and Governing Law”, “Venue and
Submission to Jurisdiction” and “Waiver of Jury Trial” shall survive the
termination or expiration of this Commitment Letter and shall remain in full
force and effect regardless of whether the Credit Facilities close or the Credit
Documentation shall be executed and delivered; provided that if the Credit
Facilities close and the Credit Documentation shall be executed and delivered,
(i) the provisions under the heading “Evaluation Material” and “Syndication”
shall survive only until the completion of the Syndication Process (as
determined by Lead Arranger), and (ii) the provisions under the heading
“Expenses”, “Confidentiality”, “Indemnity”, and “Sharing Information; and
Absence of Fiduciary Relationship” shall be superseded and deemed replaced by
the terms of the Credit Documentation governing such matters.

Integration.

This Commitment Letter and the Fee Letter supersede any and all discussions,
negotiations, understandings or agreements, written or oral, express or implied,
between or among the parties hereto and their affiliates as to the subject
matter hereof. Without limiting the generality of the immediately preceding
sentence, this Commitment Letter supersedes and replaces the Commitment Letter
dated October 17, 2014 issued by GE Capital with respect to the Credit
Facilities.

 

- 4 -

--------------------------------------------------------------------------------

 

Patriot Act.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), each Lender may be required to obtain, verify and
record information that identifies each Borrower and each Guarantor, which
information includes the name, address, tax identification number and other
information regarding each Borrower and each Guarantor that will allow such
Lender to identify each Borrower and each Guarantor in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act and is effective as to each Lender.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

- 5 -

--------------------------------------------------------------------------------

 

Please indicate your acceptance of the terms hereof and of the Fee Letter by
signing in the appropriate space below and in the Fee Letter and returning to GE
Capital on behalf of the Commitment Parties such signature pages by 5:00 p.m.,
Chicago time on January 9, 2015. Unless extended in writing by the Commitment
Parties, the commitments and agreements of the Commitment Parties contained
herein (subject to the provisions under the heading “Survival”) shall
automatically expire on the first to occur of (a) the date and time referred to
in the previous sentence unless you shall have executed and delivered a copy of
this Commitment Letter and the Fee Letter, as provided above, (b) 5:00 p.m.
Chicago time on February 28, 2015, (c) execution and delivery of the Credit
Documentation and funding of the Credit Facilities and (d) the closing of the
Acquisition without the use of the Credit Facilities.

Sincerely,

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:

/s/ Michael Todorow

Name: Michael Todorow

Its Duly Authorized Signatory

GE CAPITAL MARKETS, INC.

 

By:

/s/ Gary Kidd

Name: Gary Kidd

Its Duly Authorized Signatory

 

AGREED AND ACCEPTED
THIS 8th DAY OF JANUARY, 2015

SIGNATURE GROUP HOLDINGS, INC.

 

By:

/s/ Kyle Ross

Name: Kyle Ross

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

- 6 -

--------------------------------------------------------------------------------

 

Exhibit A to Commitment Letter

Summary of Terms and Conditions (“Term Sheet”)

$110,000,000 Senior Secured Revolving Credit Facilities

January 7, 2015

 

BORROWERS:

 

A newly formed corporate entity (“Acquisition NewCo”) to be controlled by
Signature Group Holdings, Inc. that will acquire all of the outstanding equity
interests of Aleris Global Recycling and Specification Alloys (“Target”) and
certain domestic subsidiaries (together with Acquisition NewCo, collectively,
the “U.S. Borrowers”) and Canadian subsidiaries (collectively, the “Canadian
Borrowers”) of Acquisition NewCo (the U.S. Borrowers and the Canadian Borrowers,
collectively, the “Borrowers”).

 

 

 

SPONSOR:

 

Signature Group Holdings, Inc. (“Sponsor”)

 

 

 

ADMINISTRATIVE AGENT:

 

General Electric Capital Corporation (“GE Capital” or “Agent”)

 

 

 

SOLE LEAD ARRANGER

AND BOOKRUNNER:

 

GE Capital Markets, Inc. (“GECM”)

 

 

 

LENDERS:

 

GE Capital and/or one or more of its direct or indirect subsidiaries and a
syndicate of financial institutions arranged by GECM for the portion not held by
GE Capital or its subsidiaries.

 

 

 

CREDIT FACILITIES:

 

A revolving credit facility (the “Revolving Credit Facility” or “Credit
Facilities”) in an aggregate principal amount equal to $110,000,000 (the
“Maximum Commitment Amount”), consisting of:

 

 

 

 

 

(i)

a U.S. subfacility (the “U.S. Subfacility”) in an amount to be mutually agreed
upon (the “U.S. Subfacility Cap”) available to be advanced to U.S. Borrowers in
U.S. dollars, which will include:

 

 

 

 

 

 

 

a.

a letter of credit subfacility in an amount to be mutually agreed upon available
to U.S. Borrowers (the “U.S. L/C Subfacility”); and

 

 

 

 

 

 

 

 

b.

a swing line subfacility available to U.S. Borrowers in an amount equal to
$11,000,000 provided by Agent; and

 

 

 

 

 

 

(ii)

a Canadian dollar subfacility (the “Canadian Subfacility”) in an amount (the
“Canadian Subfacility Cap”) and on terms and conditions, in each case to be
mutually agreed upon, available to be advanced to the Canadian Borrowers in
Canadian dollars, which will include a letter of credit subfacility in an amount
to be mutually agreed upon available to the Canadian Borrowers (the “Canadian
L/C Subfacility”; together with the U.S. L/C Subfacility, collectively, the “L/C
Subfacilities”; it being understood by the parties hereto that the aggregate
amount of the Canadian L/C Subfacility and the U.S. L/C Subfacility shall not
exceed $15,000,000).

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

REVOLVING CREDIT

AVAILABILITY:

 

U.S. Borrowing Base: Availability under the U.S. Subfacility would be limited to
a borrowing base (the “U.S. Borrowing Base”) of up to the lesser of (A) the U.S.
Subfacility Cap and (B) the sum of (x) 85% (assuming dilution of no greater than
5%) of U.S. Borrowers’ eligible accounts receivable plus (y) the lesser of (i)
75% (or 65% at all times prior to completion of the Post-Closing Appraisal (as
defined below)) of U.S. Borrowers’ eligible inventory and (ii) 85% of the NOLV
Factor (as defined below) of U.S. Borrowers’ eligible inventory, less in each of
clauses (x) and (y) above, reserves.

The aggregate amount of the loans outstanding under the U.S. Subfacility and
letters of credit outstanding under the U.S. L/C Subfacility and the
unreimbursed drawings under the letters of credit issued for the account of any
U.S. Borrower under the U.S. L/C Subfacility shall not exceed the U.S. Borrowing
Base.

The U.S. L/C Subfacility would provide for the issuance of letters of credit for
the account of

U.S. Borrowers. Outstanding letters of credit under the U.S. L/C Subfacility
will be reserved from availability under the U.S. Borrowing Base.

Canadian Borrowing Base: Availability under the Canadian Subfacility would be
limited to a borrowing base (the “Canadian Borrowing Base”) of up to the lesser
of (A) the Canadian Subfacility Cap and (B) the sum of (x) 85% (assuming
dilution of no greater than 5%) of Canadian Borrowers’ eligible accounts
receivable plus (y) the lesser of (i) 75% (or 65% at all times prior to
completion of the Post-Closing Appraisal) of Canadian Borrowers’ eligible
inventory and (ii) 85% of the NOLV Factor of Canadian Borrowers’ eligible
inventory, less in each of clauses (x) and (y) above, reserves.

The aggregate amount of the loans outstanding under the Canadian Subfacility and
letters of credit outstanding under the Canadian L/C Subfacility and the
unreimbursed drawings under the letters of credit issued for the account of any
Canadian Borrower under the Canadian L/C Subfacility shall not exceed the
Canadian Borrowing Base.

The Canadian L/C Subfacility would provide for the issuance of letters of credit
for the account of Canadian Borrowers. Outstanding letters of credit under the
Canadian Subfacility will be reserved from availability under the Canadian
Borrowing Base.

The U.S. Borrowing Base and the Canadian Borrowing Base are collectively
referred to herein as the “Borrowing Base.”

The “NOLV Factor” is the net orderly liquidation value of inventory expressed as
a percentage of net book value, as periodically updated by appraisals. Agent
will retain the right from time to time to establish or modify reserves against
availability and standards of eligibility.

“Excess Availability” shall mean the amount, as determined by Agent, calculated
at any time, equal to: (1) the Borrowing Base less (2) the sum of (a) the amount
of then outstanding loans under the Revolving Credit Facility plus (b) the
aggregate amount of unreimbursed drawings under the letters of credit issued for
the account of any Borrower under the L/C Subfacilities plus (c) the aggregate
undrawn amount of all outstanding letters of credit under the Credit Facilities.

On or before the date that is 60 days following the Closing Date (as defined
below), Agent shall have received acceptable inventory appraisals prepared by an
appraiser retained by Agent (collectively, the “Post-Closing Appraisal”).

 

 

 

 

 

USE OF PROCEEDS:

 

To provide funds for the acquisition of Target by the Sponsor (the
“Acquisition”) and to provide for working capital and for general corporate
purposes.

 

 

 

 

 

TERM:

 

The earlier to occur of (i) four years from the Closing Date (as defined below)
and (ii) the date that is 90 days prior to the maturity date of the Prior
Placement (as defined below).

 

 

 

 

 

INTEREST RATES;

APPLICABLE MARGIN:

 

For all U.S. dollar denominated loans under the U.S. Subfacility, at Borrowers’
option, either (i) absent a default, 1, 2, 3 or 6-month interest periods at
LIBOR (as defined below) plus the Applicable Margin(s) or (ii) floating at the
Base Rate (as defined below), plus the Applicable Margin(s).

For all Canadian dollar denominated loans under the Canadian Subfacility, at
Borrowers’ option, either (i) absent a default, 1, 2, 3 or 6-month interest
periods at BA Rate (as defined below) plus the Applicable Margin(s) or (ii)
floating at the Canadian Index Rate (as defined below), plus the Applicable
Margin(s).

The outstanding principal balance of the Credit Facilities initially shall bear
interest, at Borrowers’ option, at a fluctuating rate per annum equal to (a) the
Base Rate or Canadian Index Rate, as applicable, plus 0.75% or (b) LIBOR or the
BA Rate, as applicable, plus 1.75%; provided that, after the first full fiscal
quarter ending after the Closing Date (as defined below), the Credit Facilities
shall bear interest according to the following pricing table based upon the most
recent quarter-end daily average Excess Availability.

 



 

2

--------------------------------------------------------------------------------

 

Average

Excess

Availability

Applicable Revolver Base Rate
Margin/Canadian Index 
Rate Margin

Applicable Revolver

LIBOR Margin/BA Rate Margin

Applicable L/C Margin

[TBD]

0.25%

1.25%

1.25%

[TBD]

0.50%

1.50%

1.50%

[TBD]

0.75%

1.75%

1.75%

[TBD]

1.00%

2.00%

2.00%

 

 

 

“Base Rate” will be a floating rate of interest defined as the highest of (a)
the rate last quoted by the Wall Street Journal (or another national publication
selected by Agent) as the U.S. “Prime Rate,” (b) the Federal Funds Rate plus 50
basis points, and (c) the sum of L1BOR for an interest period of one month plus
the excess of the L1BOR Applicable Margin over the Base Rate Applicable Margin.

“LIBOR” will be defined as the offered rate per annum for deposits of U.S.
dollars for the applicable interest period that appears on Reuters Screen
LIBOR01 Page as of 11:00 a.m. (London time) two (2) business days prior to the
first day in each interest period.

“BA Rate” will be the rate per annum determined by Agent by reference to the
average rate quoted on the Reuters Monitor Screen Page CDOR (displaying Canadian
interbank bid rates for Canadian dollar bankers acceptances) applicable to
bankers’ acceptances for the applicable term as of 11:00 a.m. (Toronto time) two
(2) business days prior to the beginning of such term; provided that at no time
will the BA Rate be deemed to be below the 3-month BA Rate as determined two (2)
business days prior to the start of the applicable interest period.

“Canadian Index Rate” will be the higher of (a) the annual rate of interest
quoted from time to time in the “Report on Business” section of The Globe and
Mail as being “Canadian prime”, “chartered bank prime rate” or words of similar
description and (b) the BA Rate in respect of a BA period for 30 days, plus
1.35%. Interest on Canadian Index Rate loans would be adjusted as of each change
in the Canadian Index Rate.

Interest would be payable monthly in arrears except LIBOR rate loans and BA rate
loans which shall be paid at the expiration of each LIBOR or BA Rate interest
period, as the case may be (but in any event at least quarterly), and calculated
on the basis of a 360-day year and actual days elapsed. LIBOR and BA Rate
mechanics and breakage fees to be contained in the Credit Documentation (as
defined below).

No loan may be converted into, or continued as, a LIBOR rate loan or BA Rate
loan at any time when a default shall have occurred and be continuing.

At the election of Agent or Requisite Lenders, upon the occurrence and during
the continuance of a default, the obligations shall bear interest at a default
rate of interest equal to an additional two percent (2%) per annum over the rate
otherwise applicable and such interest will be payable on demand.

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

SECURITY:

 

Agent, for the benefit of itself and the Lenders, shall receive a fully
perfected (1) first priority security interest in all of the following property,
whether now existing or hereafter arising, of Borrowers, their domestic, and
subject to the remaining provisions hereof, foreign subsidiaries
(“Subsidiaries”) and any holding company (“Holdings”) formed to own the capital
stock or equity securities of Borrowers: (a) all accounts and other receivables
for goods sold or leased or services rendered whether or not earned
(“Receivables”); (b) all inventory of any kind wherever located (“Inventory”);
(c) all instruments, chattel paper and other contracts evidencing, or
substituted for, any Receivable; (d) all guarantees, letters of credit, security
and other credit enhancements for the Receivables; (e) all documents of title
for any Inventory; (f) all claims and causes of action in any way relating to
any of the Receivables or Inventory; (g) all bank accounts into which any
proceeds of Receivables or Inventory are deposited (including all cash and other
funds on deposit therein); (h) all books and records relating to any of the
foregoing; and (i) all substitutions, replacements, accessions, products or
proceeds (including, without limitation, insurance proceeds) of any of the
foregoing (together with clauses (a) through (h), collectively, the “First
Priority Collateral”): and (2) a second priority security interest in all of the
outstanding capital stock and other equity securities of Borrowers

and each of their domestic, and subject to the remaining provisions hereof,
foreign Subsidiaries, and all furniture, fixtures, equipment, patents,
trademarks, copyrights and other intellectual property of the Credit Parties, a
second priority mortgage lien on all owned real property of the Credit Parties
and a second priority security interest in all other assets of the Credit
Parties, and all substitutions, replacements, accessions, products and proceeds
of such property (the “Second Priority Collateral” and together with the First
Priority Collateral, collectively, the “Collateral”). In addition, Agent would
have the right to utilize, at no cost or expense, any trade names, trademarks,
copyrights or other intellectual property to the extent necessary or appropriate
in order to sell, lease or otherwise dispose of any of the Collateral and shall
be granted access to real property of the Credit Parties to realize upon the
First Priority Collateral. All Collateral would be free and clear of other
liens, claims and encumbrances, except permitted liens and encumbrances
acceptable to Agent.

To the extent that no material incremental income tax liability will result
under Section 956 of the Internal Revenue Code, taking into account actual
anticipated repatriations of funds, foreign tax credits and all other relevant
factors (a “956 Impact”), all direct or indirect foreign (non-U.S. organized)
subsidiaries of Holdings will grant liens and security interests on their assets
to secure guaranties required to be provided by such subsidiaries as hereinafter
provided, and 100% of the stock of those subsidiaries will be pledged as
collateral for such guaranties. If a 956 Impact exists with respect to a
subsidiary, then with respect to such subsidiary no asset pledge shall be
required, the collateral pertaining to such subsidiary shall be limited to a
pledge of 66% of the voting stock and 100% of the non-voting stock of such
subsidiary, and such subsidiary shall not be included within the term
“Subsidiaries” as used in this Term Sheet.

Agent’s liens and security interests shall be evidenced by documentation
reasonably satisfactory to Agent, including search results, collateral releases
from prior lenders, landlord, mortgagee and bailee waivers. All obligations
under the Credit Facilities shall be cross-collateralized with each other and
with collateral provided by any subsidiary of any Borrower or any other
guarantor; provided, however, that obligations of U.S. Borrowers under the U.S.
Subfacility shall not be cross-collateralized with obligations under the
Canadian Subfacility or secured by Collateral provided by the Canadian Borrowers
or any of their subsidiaries.

 

 

 

 

 

GUARANTEES:

 

Obligations under the Credit Facilities will be guaranteed by all Subsidiaries
of Borrowers and by Holdings (collectively, the “Guarantors”; together with the
Borrowers, collectively, the “Credit Parties”). Holdings shall be a single
purpose entity and conduct no business other than ownership of the equity
securities of Borrowers and incur no indebtedness except as permitted in the
Credit Documentation. To the extent no 956 Impact exists with respect to a
subsidiary, all direct or indirect foreign subsidiaries of Holdings will
unconditionally guarantee each Borrower’s obligations to Agent and the Lenders.
If a 956 Impact exists with respect to a subsidiary, then with respect to such
subsidiary no guarantee shall be required. For greater certainty, all
subsidiaries of the Canadian Borrowers shall guarantee the Canadian Subfacility
but not the U.S. Subfacility.

 

 

 

 

 

CASH MANAGEMENT:

 

Cash management system acceptable to Agent. Agent will require springing blocked
account agreements including daily sweep mechanisms in respect of all deposit
accounts of the Credit Parties into which any proceeds of Receivables or
Inventory are deposited, which daily sweep mechanisms shall be activated if
either (i) Excess Availability is less than an amount to be determined or (ii)
an event of default exists.

 

 

 

 

 

VOLUNTARY PREPAYMENTS:

 

Borrowers may voluntarily prepay any loans outstanding under the Credit
Facilities, in each case, subject to concurrent payments of any applicable LIBOR
or BA Rate, as applicable, breakage costs. Prepayment of such loans shall be
applied in the manner set forth in the Credit Documentation.

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

MANDATORY PREPAYMENTS:

 

In addition to regularly scheduled payments of principal, subject to the terms
of the Intercreditor Agreement (as defined below), Borrowers will be required to
make prepayments as are customary for transactions of this type, including: (i)
100% of the net cash proceeds of any sale or other disposition of Collateral
(net of amounts reinvested in replacement assets

within 180 days or required to pay taxes or other costs applicable to the
disposition), other than certain dispositions of other assets to be agreed; (ii)
100% of the net cash proceeds any sales or issuances of equity (subject to
certain customary exceptions) or debt securities of Holdings, any Borrower or
any of its Subsidiaries and/or any other indebtedness for borrowed money
incurred by any Borrower or any its Subsidiaries after the Closing Date (other
than permitted issuances of equity and permitted amounts and types of
indebtedness, each to be agreed upon); (iii) 100% of insurance proceeds and
condemnation awards to the extent not reinvested in the business; and (iv)
prepayments in an amount equal to indemnification payments, purchase price
adjustments, and similar payments received under the Acquisition Agreement (as
defined below), excluding amounts required to be paid to third parties and other
amounts to be mutually agreed upon. Subject to the terms of the Intercreditor
Agreement, such prepayments shall be applied in the manner set forth in the
Credit Documentation.

 

 

 

 

 

FEES:

 

The fees payable to Agent as specified in the fee letter between Sponsor and
Agent dated on or about the date hereof (the “Fee Letter”).

An Unused Facility Fee in an amount equal to the Applicable Unused Facility Fee
Margin on the average unused daily balance of the Revolving Credit Facility,
payable quarterly in arrears to Agent for the account of each of the Lenders
under the Revolving Credit Facility on the first day of each calendar quarter.
The Applicable Unused Facility Fee Margin shall initially be 0.375%; provided
that, after the first full calendar quarter ending after the Closing Date, the
Applicable Unused Facility Fee Margin shall be adjusted based upon the most
recent quarter-end average unused daily balance of the Revolving Credit Facility
as set forth in the following table:

 

Average

Unused Daily
Balance

Applicable
Unused Facility
Fee Margin

Greater than 50%

0.375%

Less than or equal to 50%

0.25%

 

 

 

Letter of credit fees for all letters of credit under the Credit Facilities in
an amount equal to the Applicable L/C Margin on the outstanding face amount of
all letters of credit, payable to Agent for the account of the respective
Lenders on the first day of each calendar month. The Applicable L/C Margin shall
be 1.75% until adjusted as set forth in the applicable pricing table above.

Customary letter of credit fees to each issuer of letters of credit under the
Credit Facilities upon the issuance, amendment or extension of letters of credit
at the prevailing rates. Such fees will be due and payable to Agent for the
account of the issuing bank or issuing banks, as the case may be, in respect of
such letters of credit.

All fees will be calculated using a 360-day year and actual days elapsed.

 

 

 

 

 

DOCUMENTATION:

 

The Credit Documentation will contain conditions precedent, affirmative,
negative, financial reporting and financial covenants, permitted acquisition
conditions, indemnities, events of default and remedies, and other provisions,
and Borrowers will make representations and warranties, all in a manner
customary for transactions of this type. Transactions between Borrowers and
their respective officers, directors, employees and affiliates shall be
restricted in a manner acceptable to Agent. Management fees payable to
Borrowers’ affiliates up to an amount to be determined per annum, exclusive of
the transaction fee, if any, that is payable at closing, are permitted so long
as no default is existing. Sponsor shall be required to maintain voting control
of Holdings’ board of directors or other similar governing body and shall be
required to maintain ownership of not less than a specified amount of capital
stock or other equity securities of Holdings acquired by it.

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

FINANCIAL COVENANTS:

 

The Credit Documentation will contain a springing minimum fixed charge coverage
ratio covenant pursuant to which, if at any time Excess Availability is less
than 12.5% of the

Maximum Commitment Amount (a “Trigger Event”), the fixed charge coverage ratio
(to be defined in the Credit Documentation) measured as of the last day of the
most recent fiscal month prior to the applicable Trigger Event for which monthly
financial statements have been delivered or are required to be delivered and the
last day of each fiscal month shall be not less than 1.00 to 1.00, in each case
on a trailing twelve-month basis.

 

 

 

 

 

FINANCIAL STATEMENTS
& OTHER REPORTS:

 

Borrowers shall deliver, at a minimum, the following statements and other
reports:

 

 

·

a borrowing base certificate and supporting information on a monthly basis (and
more frequently if excess availability is less than an amount to be determined)

 

 

·

inventory summaries on a monthly basis

 

 

·

accounts receivable agings on a monthly basis

 

 

·

semiannual collateral audits and appraisals

 

 

·

inventory, accounts receivable, and accounts payable reconciliations on a
monthly basis

 

 

·

monthly interim and year end audited financials

 

 

·

annual projections

 

 

 

 

 

CONDITIONS TO CLOSING:

 

Solely as set forth in Schedule I hereto (the date upon which all such
conditions precedent shall be satisfied and the initial funding under the Credit
Facilities shall take place, the “Closing Date”).

 

 

 

 

 

ASSIGNMENTS AND
PARTICIPATIONS:

 

Lenders would have the right at any time to sell and assign interests and sell
participations under the Credit Facilities in accordance with customary terms.
All assignments of a Lender’s interest in the Credit Facilities will be made via
an electronic settlement system designated by Agent. As to assignments requiring
Agent’s consent (not to be unreasonably withheld or delayed), the withholding of
such consent for assignments to Borrowers, their affiliates or a holder of
subordinated debt issued by any Borrower or its affiliates shall not be deemed
to be unreasonable.

 

 

 

 

 

REQUISITE LENDERS:

 

Lenders holding greater than 50% of the loan exposure (including unfunded
commitments under the Revolving Credit Facility) under the Credit Facilities;
provided that if there are two or more Lenders, at such time, at least two
Lenders then holding greater than 50% of the loan exposure (including unfunded
commitments under the Revolving Credit Facility) under the Credit Facilities.

 

 

 

 

 

GOVERNING LAW:

 

New York.

 

 

 

 

6

--------------------------------------------------------------------------------

 

SCHEDULE I

to

Term Sheet

Conditions to Closing

The availability of the Credit Facilities set forth in the Commitment Letter
shall be subject to the satisfaction of the following conditions:

1.

Due Diligence: Agent shall be satisfied with the results of a collateral audit
as is customary for transactions of this type.

2.

Minimum Liquidity. After giving effect to the funding on the Closing Date, or
creation of a reserve for, and payment of all costs and expenses related to the
closing, Borrowers are required to have minimum liquidity of at least
$30,000,000, consisting of Excess Availability under the Revolving Credit
Facility and unrestricted cash and cash equivalents. For the avoidance of doubt,
the calculation of Excess Availability pursuant to the preceding sentence shall
be exclusive of amounts available under the German factoring facility provided
by GE Capital Bank AG.

3.

Equity/Debt Structure. Sponsor and other co-investors reasonably acceptable to
Agent shall have invested a minimum of 30% of the total pro forma capitalization
(including debt and equity) of Holdings and its subsidiaries on the Closing Date
in the form of cash equity (including $30,000,000 of preferred equity issued to
Aleris Corporation or an affiliate) on terms and conditions reasonably
acceptable to Agent (collectively, the “Specified Equity Issuance”). Agent
hereby acknowledges that the terms of the Specified Equity Issuance set forth in
the Commitment Letter between Sponsor, Chatham Asset Management, LLC and Zell
Credit Opportunities Master Fund L.P. dated October 17, 2014 are reasonably
satisfactory to Agent. Borrowers shall have raised at least $300,000,000 in
gross cash proceeds from the issuance of indebtedness in a private placement (or
the borrowing of a bridge loan in lieu of all or a part of such indebtedness)
(the “Private Placement”) having such terms and provisions as are reasonably
acceptable to Agent, with such indebtedness to be subject to the terms of the
Intercreditor Agreement (as defined below) (it being acknowledged that the
Private Placement terms set forth in the commitment letter related thereto dated
October 17, 2014 are reasonably satisfactory to the Agent).

4.

Evidence of Solvency. Agent shall have received certification from the Borrowers
that each Borrower and each Guarantor, taken as a whole, after incurring the
indebtedness contemplated by the Credit Facilities and other indebtedness
contemplated hereby and the consummation of the Acquisition, are solvent,

5.

No Material Adverse Effect. (a) Since December 31, 2013 through the date of the
Acquisition Agreement, there not having been any Effect (as defined in the
Acquisition Agreement) which has had or would be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect (as defined in the
Acquisition Agreement) and (b) no Effect shall have occurred since the date of
the Acquisition Agreement that has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Following the
Closing Date, Material Adverse Effect, as defined in the Credit Agreement (as
defined below), shall mean an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (i) the condition (financial or otherwise), business, performance, operations
or property of the Credit Parties and their Subsidiaries taken as a whole; (ii)
the ability of any Credit Party, any Subsidiary of any Credit Party or any other
person (other than Agent or Lenders) to perform its obligations under any loan
document; or (iii) the validity or enforceability of any loan document or the
rights and remedies of Agent, the Lenders and the other secured parties under
any loan document.

6.

Documentation and Other Customary Deliveries. The preparation, execution and
delivery of a definitive credit agreement (the “Credit Agreement”) and other
definitive documentation executed in connection therewith, including an
intercreditor agreement (the “Intercreditor Agreement”) entered into by the
trustee or agent, as applicable, in respect of the indebtedness issued in the
Private Placement, and Agent (collectively, with the Credit Agreement, the
“Credit Documentation”), incorporating substantially the terms and conditions as
outlined herein and in the Commitment Letter to which this Term Sheet is
attached and otherwise reasonably acceptable to Borrowers and Agent and the
delivery of other customary closing documentation.

7.

Representations and Warranties. Subject to the Funds Certain Provisions, the
Specified Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects.

8.

Acquisition. The Acquisition shall have been consummated in accordance with the
terms of the Purchase and Sale Agreement dated as of October 17, 2014 (together
with all exhibits and schedules attached thereto, the “Acquisition Agreement”)
(without any amendment, modification or waiver of any of the provisions thereof
that would be materially adverse to the Lenders without the consent of Agent).
For purposes of the foregoing condition, it is hereby understood and agreed that
an increase in the purchase price to be paid in connection with the Acquisition
shall not be deemed to be materially adverse to the Lenders if it is not funded
by any incurrence of indebtedness, but is instead funded by cash on

 

Schedule I-1

--------------------------------------------------------------------------------

 

the balance sheet of the Borrowers and/or the net cash proceeds of the Specified
Equity Issuance and a decrease in the purchase price of less than 10% shall not
be deemed to be materially adverse to the Lenders.

9.

PATRIOT Act. Agent shall have received at least 10 days prior to the Closing
Date all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act.

10.

Payment of Fees and Expenses. Fees and expenses required to be paid on the
Closing Date pursuant to the Commitment Letter and Fee Letter shall have been
paid (in the case of expenses, to the extent invoiced in summary form at least
three calendar days prior to the Closing Date).

11.

Collateral. All actions necessary to establish that Agent will have a perfected
first priority security interest, in the case of the First Priority Collateral,
and a second priority security interest, in the case of the Second Priority
Collateral, in each case subject to liens permitted under the Credit
Documentation, shall have been taken; provided, however, that this condition is
subject to the Funds Certain Provisions.

Notwithstanding anything in the Term Sheet, the Commitment Letter, the Fee
Letter, the Credit Documentation or any other letter agreement or other
undertaking concerning the financing of the Acquisition to the contrary, (i) the
only representations and warranties related to the Acquired Business in the
Credit Documentation the accuracy of which will be a condition to the
availability of the Credit Facilities on the Closing Date will be (A) such
representations and warranties regarding the Acquired Business in the
Acquisition Agreement as are material to the interests of Agent and the Lenders,
but only to the extent that you or your affiliates have the right to terminate
your or your affiliates’ obligations under the Acquisition Agreement (or the
right not to consummate the Acquisition pursuant to the Acquisition Agreement)
as a result of a failure of such representations and warranties to be true and
correct (to such extent, the “Specified Acquisition Agreement Representations”)
and (B) the Specified Representations (as defined below) and (ii) the terms of
the Credit Documentation will not impair availability of the Credit Facilities
on the Closing Date if the conditions expressly set forth in this Schedule I of
the Commitment Letter are satisfied (it being understood that, to the extent a
perfected security interest in any Collateral (the security interest in respect
of which cannot be perfected by means of the filing of a UCC or PPSA financing
statement, the making of a federal intellectual property filing or delivery of
possession of capital stock or other certificated security) is not able to be
provided on the Closing Date after the Borrowers’ use of commercially reasonable
efforts to do so, the perfection of such security interest in such Collateral
will not constitute a condition precedent to the availability of the Credit
Facilities on the Closing Date, but a security interest in such Collateral will
be required to be perfected after the Closing Date pursuant to arrangements to
be mutually agreed between the Borrowers and Agent); provided that nothing
herein shall limit the applicability of the individual conditions to closing
expressly set forth in Schedule I to this Term Sheet except to the extent
expressly stated to be subject to this paragraph. For purposes hereof,
“Specified Representations” mean the representations and warranties set forth in
the Term Sheet relating to legal existence, corporate power and authority; the
authorization, execution and delivery, and legality, validity and
enforceability, of the Credit Documentation; the creation and perfection of
liens (subject to the limitations on perfection set forth above); status of the
Credit Facilities as first lien (or, in the case of Second Priority Collateral,
second lien) senior debt; Federal Reserve margin regulations; the Investment
Company Act; Patriot Act, OFAC, FCPA and other anti-terrorism laws; the status
of the Credit Facilities as senior debt; solvency; financial statements; use of
proceeds; governmental and third party approvals and litigation relating to the
Credit Documentation; and no violation of, or conflict with, applicable law,
charter documents or material agreements as it relates to the Credit
Documentation. For the avoidance of doubt, the foregoing provisions of this
paragraph are sometimes referred to as the “Funds Certain Provisions.”

 

Schedule I-2